Case 1:18-cv-00201-JTN-ESC ECF No. 32 filed 11/20/18 PageID.264 Page 1 of 14



                                UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION

DARREN TOWNES,

        Plaintiff,                                      Case No.       1:18-cv-00201-JTN-ESC

v.                                                      HON. JANET T. NEFF

CARA WILKINSON;
ELIZABETH-ANNE J. PETERSON;
KELLY L. TRAVIS; JENNY EVANS;
MICHAEL STANTON; COUNTY OF BERRIEN;
CITY OF NILES,

        Defendants.
____________________________________________________________________

 BRIEF IN SUPPORT OF MOTION FOR JUDGMENT ON THE PLEADINGS PURSUANT TO
                           FED. R. CIV. P. 12(c).

                                      STATEMENT OF FACTS

                                          INTRODUCTION

        This case arises out of the plaintiff’s arrest, prosecution and ultimate incarceration

for violating the Michigan Sex Offender’s Registration Act (the Act), M.C.L. 28.721, et. seq.

Plaintiff was arrested and convicted of violating the Act on three separate occasions. He

was incarcerated in state prison after the third conviction. His convictions were vacated

and he was released from prison in May 2016. This lawsuit was filed on February 26, 2018.

                                    UNDERLYING CONVICTION

        Plaintiff was born in 1992. (Complaint, ECF No. 1, p. 4, ¶ 19). He was convicted of

criminal sexual conduct, second degree, in Berrien County, Michigan, arising out of an event

that occurred on February 7, 2006. (Id., ¶ 20). Plaintiff was thirteen years old at the time of

the offense. (Id., ¶ 21).


                                                   1
Case 1:18-cv-00201-JTN-ESC ECF No. 32 filed 11/20/18 PageID.265 Page 2 of 14



                                 FIRST ARREST AND PROSECUTION

        Plaintiff was arrested by Defendant Evans, a City of Niles police officer on August 26,

2011 for failing to timely verify his address on the Sex Offender Registry (SOR). (Id., ¶ 29).

That same day Officer Evans signed a criminal complaint arising out of the arrest which

accurately stated plaintiff’s date of birth. (Id., ¶¶ 30 – 31). The following day, August 27,

2011, Defendant Peterson, an Assistant Prosecuting Attorney in Berrien County, signed the

criminal complaint, formally charging plaintiff with violating the reporting requirements of

the Act. (Id., ¶ 34). On August 27, 2011, Judge Angela M. Pasula signed the arrest warrant,

which included the following statement: “I hereby find probable cause to believe the above-

named subject has committed the above-cited criminal offense . . .” (Exhibit A).1

Subsequently a felony complaint for violating the reporting requirements of the Act was

authorized on August 29, 2011 by Assistant Prosecuting Attorney Cara Wilkinson. (Exhibit

B and Complaint, ECF No. 1, p. 7, ¶ 37). An arrest warrant was issued by Magistrate Carol

Brohman on August 29, 2011, which included the following statement: “I hereby find

probable cause to believe the above-named subject has committed the above-cited criminal

offense . . .” (Exhibit C and Complaint, ECF No. 1, p. 7, ¶ 37). Plaintiff was arraigned on

August 29, 2011 and his petition for appointment of counsel was granted. (Exhibit D).

Plaintiff waived a preliminary examination and was bound over to circuit court on

September 2, 2011. (Exhibit E). Plaintiff, represented by Attorney Albert Mais, pled guilty

to the charge on September 2, 2011. (Exhibit F and Complaint, ECF No. 1, p. 7, ¶ 42).




1In deciding a Rule 12 motion a court may consider exhibits attached to the Complaint, public records, items
appearing in the record of the case, and exhibits attached to defendant's motion to dismiss, as long as they are
referred to in the Complaint and are central to the claims contained in the Complaint, without converting the
motion to one for summary judgment. Kreipke v. Wayne State Univ., 807 F.3d 768, 774 (6th Cir. 2015)

                                                       2
Case 1:18-cv-00201-JTN-ESC ECF No. 32 filed 11/20/18 PageID.266 Page 3 of 14



Plaintiff was sentenced to 46 days in the county jail with credit for 46 days served and costs

in the amount of $498.00. (Exhibit G and Complaint, ECF No. 1, p. 8, ¶ 45).

                           SECOND ARREST AND PROSECUTION

       On January 19, 2012 Officer Evans received information plaintiff was wanted on two

warrants. (Id., ¶ 50). Officer Evans ran plaintiff’s name through LEIN (Law Enforcement

Information Network) which listed plaintiff as “SOR absconder (non-compliant).” (Id., p. 9,

¶ 51). Evans was informed that SOR records showed plaintiff had failed to verify his

address in October 2011 or January 2012 as required. (Id., ¶ 52). After being unable to

locate plaintiff Evans prepared a criminal complaint describing these facts, including an

accurate statement of plaintiff’s date of birth, and submitted it to the Berrien County

Prosecutor’s Office. (Id., ¶¶ 55 – 56 and Exhibit H). Defendant Kelly L. Travis, a Berrien

County Assistant Prosecuting Attorney, reviewed the complaint and authorized issuance of

an arrest warrant on January 31, 2012. (Exhibit I and Complaint, ECF No. 1, p. 9, ¶ 57, p. 10,

¶ 60). A felony arrest warrant was issued by Magistrate Carol Brohman on February 3,

2012, which included the following statement: “I hereby find probable cause to believe the

above-named subject has committed the above-cited criminal offense.” (Exhibit J and

Complaint, ECF No. 1, p. 10, ¶ 61, p. 12, ¶ 73). Plaintiff was arraigned on February 6, 2012

and his petition for appointment of counsel was granted. (Exhibits K and L). On February

10, 2012 plaintiff waived the preliminary examination and was bound over to circuit court

for trial. (Exhibit M). On February 13, 2012 Ms. Wilkinson signed a Felony Information

alleging plaintiff failed to comply with the reporting requirements of the Act. (Exhibit N

and Complaint, ECF No. 1, p. 11, ¶ 68). Plaintiff pled guilty to Count I of the Information for

failing to comply with the reporting requirements of the Act, (Id., ¶ 77) and Count II was


                                              3
Case 1:18-cv-00201-JTN-ESC ECF No. 32 filed 11/20/18 PageID.267 Page 4 of 14



dismissed on an order of nolle prosequi. (Id., ¶ 76 and Exhibit O). On March 12, 2012

plaintiff was sentenced to 180 days in jail with credit for 53 days served and ordered to pay

costs. (Exhibit P and Complaint, ECF No. 1, p. 12, ¶ 78).

                           THIRD ARREST AND PROSECUTION

       On August 3, 2012, Lt. Michael Stanton of the Niles Police Department submitted a

complaint and warrant request to the Berrien County Prosecuting Attorney’s Office seeking

a warrant to arrest plaintiff for failing to comply with the reporting requirements of the

Act. (Id., ¶ 80 and Exhibit Q). The warrant request accurately states the plaintiff’s date of

birth of March 13, 1992. (Exhibit Q). (Id.) APA Wilkinson signed a felony Complaint on

August 9, 2012 alleging plaintiff failed to comply with the reporting requirements of the

Act. (Complaint, ECF No. 1, p. 13, ¶ 82 and Exhibit R). Also on August 9, 2012, Magistrate

Carol Brohman signed the felony arrest warrant which included the following statement:

“Upon examination of the complaining witness, I find that the offense charged was

committed and that there is probable cause to believe that the defendant committed the

offense.” (Exhibit S). Plaintiff was arrested and was arraigned on September 5, 2012.

(Exhibit T). His petition for appointment of counsel was granted at the same time. (Exhibit

U). Plaintiff waived the preliminary examination and was bound over to circuit court on

September 18, 2012. (Exhibit V). Plaintiff pled guilty to failing to comply with the reporting

requirements of the Act on September 18, 2012. (Complaint, ECF No. 1, p. 14, ¶ 94 and

Exhibit W). He was sentenced to a prison term of 15 to 84 months with credit for 40 days

served and was ordered to pay fines and costs. (Exhibit X and Complaint, ECF No. 1, p. 14,

¶ 95). On May 3, 2016, upon motion of the Berrien County Prosecuting Attorney, Judge




                                              4
Case 1:18-cv-00201-JTN-ESC ECF No. 32 filed 11/20/18 PageID.268 Page 5 of 14



Angela M. Pasula issued an order setting aside plaintiff’s convictions. (Id., p. 16, ¶ 105 and

Exhibit Y). Plaintiff filed this lawsuit on February 26, 2018. (ECF No. 1).2

                                      STANDARD OF REVIEW

        In Diebold v. Hartford Pub. Sch., No. 1:15-CV-529, 2017 WL 4512575, at *3 (W.D.

Mich. May 25, 2017), this Court explained the standard for ruling on a motion brought

pursuant to Rule 12(c):

        “Subsection (c) of Federal Rule of Civil Procedure 12 permits a motion for judgment

on the pleadings “[a]fter the pleadings are closed.” Fed. R. Civ. P. 12(c). A motion under

Rule 12 is a “‘test of the plaintiff's cause of action as stated in the complaint, not a challenge

to the plaintiff's factual allegations.’” Lambert v. Hartman, 517 F.3d 433, 439 (6th Cir. 2008)

(quoting Golden v. City of Columbus, 404 F.3d 950, 958–59 (6th Cir. 2005)).

        “The standards applicable to a Rule 12(c) motion are the same as those for Rule

12(b)(6). Heinrich v. Waiting Angels Adoption Servs., Inc., 668 F.3d 393, 403 (6th Cir. 2012);

Lindsay v. Yates, 498 F.3d 434, 438 (6th Cir. 2007). The court must take “all well-pleaded

material allegations of the pleadings of the opposing party ... as true, and the motion may be

granted only if the moving party is nevertheless clearly entitled to judgment.”

Wurzelbacher v. Jones–Kelley, 675 F.3d 580, 583 (6th Cir. 2012). A well-pleaded complaint

contains “enough facts to state a claim to relief that is plausible on its face,” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007), such that the plaintiff pleaded sufficient “factual

content [to allow] the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged,” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). This is “a context-

specific task that requires the reviewing court to draw on its judicial experience and

2 Consistent with the Court’s Order following the Pre-Motion Conference, plaintiff’s counsel has informed
counsel for the defendants that the equal protection claim is withdrawn.

                                                   5
Case 1:18-cv-00201-JTN-ESC ECF No. 32 filed 11/20/18 PageID.269 Page 6 of 14



common sense.” Iqbal, 556 U.S. at 679. “The plausibility standard is not akin to a

‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has

acted unlawfully.” Id. at 678 (quoting Twombly, 550 U.S. at 556).

       “[T]he tenet that a court must accept as true all of the allegations contained in a

complaint is inapplicable to legal conclusions. Threadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not suffice.” Id. Further, “the

court need not accept as true a legal conclusion couched as a factual allegation, or an

unwarranted factual inference.” Handy–Clay v. City of Memphis, Tenn., 695 F.3d 531, 539

(6th Cir. 2012) (citation and internal quotation marks omitted).” (Original quotation marks

unaltered).

                                        ARGUMENT

       I.     THE PLAINTIFF’S FOURTH AMENDMENT CLAIMS OF ARREST
              WITHOUT PROBABLE CAUSE AGAINST EVANS, STANTON AND
              THE CITY OF NILES ARE BARRED BY EXPIRATION OF THE
              STATUTE OF LIMITATIONS.

       In Michigan, the statute of limitations for federal claims brought under 42 U.S.C. §

1983 is three years. Scott v. Ambani, 577 F.3d 642, 646 (6th Cir. 2009). “Although state law

provides the statute of limitations to be applied in a § 1983 damages action, federal law

governs the question of when that limitations period begins to run.” Wolfe v. Perry, 412

F.3d 707, 714 (6th Cir. 2005).

       The defendants submit the Supreme Court’s decision in Wallace v. Kato, 549 U.S.

384, 389, 127 S. Ct. 1091, 166 L. Ed. 2d 973 (2007), is dispositive of this issue. As

demonstrated in the Statement of Facts, the plaintiff was arrested pursuant to judicially

authorized warrants in all three criminal cases. After each arrest he was arraigned before a

judicial officer. And, in all three cases, he waived the preliminary examination and was
                                             6
Case 1:18-cv-00201-JTN-ESC ECF No. 32 filed 11/20/18 PageID.270 Page 7 of 14



bound over to circuit court. The arrest warrant in the first criminal case was issued on

August 29, 2011. (Exhibit C and Complaint, ECF No. 1, p. 7, ¶ 37). Plaintiff was arraigned on

the same day. (Exhibit D). He waived preliminary examination and was bound over to

circuit court on September 2, 2011. (Exhibit E). In the second criminal case a felony arrest

warrant was issued on February 3, 2012. (Exhibit J and Complaint, ECF No. 1, p. 10, ¶ 61, p.

12, ¶ 73). Plaintiff was arraigned on February 6, 2012. (Exhibit K). He waived preliminary

examination and was bound over to circuit court on February 10, 2012. (Exhibit M). The

arrest warrant in the third criminal case was issued on August 9, 2012. (Exhibit S). Plaintiff

was arraigned on September 5, 2012. (Exhibit T). He waived preliminary examination and

was bound over to circuit court on September 18, 2012. (Exhibit V).

       In Wallace v. Kato, supra, the Supreme Court addressed the statute of limitations for

a Fourth Amendment claim alleging false arrest. The plaintiff, Andre Wallace, was fifteen

years old when he was interrogated by police for several hours about the murder of John

Handy. Plaintiff agreed to confess to Handy's murder. A prosecuting attorney prepared a

statement to that effect, and Wallace signed it, at the same time waiving his Miranda rights.

Wallace unsuccessfully attempted to suppress the confession as the product of an unlawful

arrest. He was convicted of first-degree murder and sentenced to 26 years in prison. On

direct appeal, the Appellate Court of Illinois held that Wallace was arrested without

probable cause in violation of the Fourth Amendment. Wallace v. Kato, 549 U.S. at 386. The

appellate court remanded the case for a new trial. Rather than re-try Wallace, prosecutors

dropped the charges against him. Id. at 387.

       On April 2, 2003, Wallace filed a § 1983 suit against the City of Chicago and several

Chicago police officers, seeking damages arising from his unlawful arrest. The District


                                               7
Case 1:18-cv-00201-JTN-ESC ECF No. 32 filed 11/20/18 PageID.271 Page 8 of 14



Court granted summary judgment to the defendants and the Court of Appeals affirmed,

holding Wallace's § 1983 suit was time barred because his cause of action accrued at the

time of his arrest, and not when his conviction was later set aside. Id. The Supreme Court

affirmed the lower court rulings. The Supreme Court framed the issue in a manner that is

directly applicable to this case:

       “Thus, if the statute on petitioner's cause of action began to run at the time of his

unlawful arrest, or even at the time he was ordered held by a magistrate, his § 1983 suit

was plainly dilatory, even according him tolling for the two-plus years of his minority,

[Illinois statutory citation omitted]. But if, as the dissenting judge argued below, the

commencement date for running of the statute is governed by this Court's decision in Heck

v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994), that date may be the

date on which petitioner's conviction was vacated, in which case the § 1983 suit would

have been timely filed.” Wallace v. Kato, 549 U.S. at 387–388.

       The Supreme Court rejected the contention the claim accrued when Wallace’s

conviction was vacated. The Court first stated “it is ‘the standard rule that [accrual occurs]

when the plaintiff has “‘a complete and present cause of action,’” Bay Area Laundry and Dry

Cleaning Pension Trust Fund v. Ferbar Corp. of Cal., 522 U.S. 192, 201, 118 S.Ct. 542, 139

L.Ed.2d 553 (1997) (quoting Rawlings v. Ray, 312 U.S. 96, 98, 61 S.Ct. 473, 85 L.Ed. 605

(1941)).” Wallace v. Kato, 549 U.S. at 388. The Court then stated: “There can be no dispute

that petitioner could have filed suit as soon as the allegedly wrongful arrest occurred,

subjecting him to the harm of involuntary detention, so the statute of limitations would

normally commence to run from that date.” Id.




                                              8
Case 1:18-cv-00201-JTN-ESC ECF No. 32 filed 11/20/18 PageID.272 Page 9 of 14



       The Court first addressed the common law history of false arrest and false

imprisonment and concluded false arrest was a species of false imprisonment. “We shall

thus refer to the two torts together as false imprisonment. That tort provides the proper

analogy to the cause of action asserted against the present respondents for the following

reason: The sort of unlawful detention remediable by the tort of false imprisonment is

detention without legal process, see, e.g., W. Keeton, D. Dobbs, R. Keeton, & D. Owen, Prosser

and Keeton on Law of Torts § 11, p. 54, § 119, pp. 885–886 (5th ed.1984); 7 Speiser, supra,

§ 27:2, at 943–944, and the allegations before us arise from respondents' detention of

petitioner without legal process in January 1994.” Id. at 389. The Court then analyzed when

a claim for false arrest/imprisonment accrues, and thus when the statute of limitations

begins to run:

       “Reflective of the fact that false imprisonment consists of detention without legal

process, a false imprisonment ends once the victim becomes held pursuant to such

process—when, for example, he is bound over by a magistrate or arraigned on charges. 1

Dobbs, supra, § 39, at 74, n. 2; Keeton, supra, § 119, at 888; H. Stephen, Actions for

Malicious Prosecution *390 120–123 (1888). Thereafter, unlawful detention forms part of

the damages for the “entirely distinct” tort of malicious prosecution, which remedies

detention accompanied, not by absence of legal process, but by wrongful institution of legal

process. Keeton, supra, § 119, at 885–886; see 1 F. Harper, F. James, & O. Gray, Law of Torts

§ 3.9, p. 3:36 (3d ed.1996); 7 Speiser, supra, § 27:2, at 943–945. ‘If there is a false arrest

claim, damages for that claim cover the time of detention up until issuance of process or

arraignment, but not more. From that point on, any damages recoverable must be based on

a malicious prosecution claim and on the wrongful use of judicial process rather than


                                              9
Case 1:18-cv-00201-JTN-ESC ECF No. 32 filed 11/20/18 PageID.273 Page 10 of 14



detention itself.’ Keeton, supra, § 119, at 888; see also Heck, supra, at 484, 114 S.Ct. 2364; 8

Speiser, supra, § 28:15, at 80. Thus, petitioner's contention that his false imprisonment

ended upon his release from custody, after the State dropped the charges against him, must

be rejected. It ended much earlier, when legal process was initiated against him, and the

statute would have begun to run from that date, but for its tolling by reason of petitioner's

minority.” Wallace v. Kato, 549 U.S. at 389–390. (Emphasis in original; footnotes omitted).

        The Supreme Court concluded Wallace’s claim was time barred: “We conclude that

the statute of limitations on petitioner's § 1983 claim commenced to run when he appeared

before the examining magistrate and was bound over for trial. Since more than two years

elapsed between that date and the filing of this suit—even leaving out of the count the

period before he reached his majority—the action was time barred.” Id. at 391-392.

        Applying the plain holding of Wallace to this case, it is equally clear plaintiff’s Fourth

Amendment claims for arrest without probable cause accrued – at the latest - on

September 18, 2012 when he was bound over to circuit court on the third prosecution for

failing to comply with the reporting requirements of the Act.3 Plaintiff had until September

18, 2015 to timely file his Fourth Amendment claim for arrest without probable cause.

Since he did not file suit until 2018, those claims are barred by the statute of limitations.

        It is anticipated plaintiff will argue the Supreme Court’s decision in Heck v.

Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994), somehow alters the

outcome. It does not. “This would end the matter, were it not for petitioner's contention

that Heck v. Humphrey, 512 U.S., at 477, compels the conclusion that his suit could not

accrue until the State dropped its charges against him.” Wallace v. Kato, 549 U.S. at 392. The

3As previously stated, plaintiff – unlike Wallace – was arrested on judicially authorized and issued arrest
warrants in all three cases.

                                                   10
Case 1:18-cv-00201-JTN-ESC ECF No. 32 filed 11/20/18 PageID.274 Page 11 of 14



Court rejected this argument. “What petitioner seeks, in other words, is the adoption of a

principle that goes well beyond Heck: that an action which would impugn an anticipated

future conviction cannot be brought until that conviction occurs and is set aside. . . . We are

not disposed to embrace this bizarre extension of Heck.” Id. at 393.

       The Sixth Circuit has applied Wallace’s holding. “Wallace clarifies the distinction

between claims of malicious prosecution, such as the one addressed in Heck, and claims of

false arrest and false imprisonment. As noted above, Heck held that a claim of malicious

prosecution does not accrue until the underlying conviction is invalidated, 512 U.S. at 489–

90, 114 S.Ct. 2364, and this holding was reaffirmed in Wallace. 127 S.Ct. at 1098. The

statute of limitations for a claim for false arrest, however, ‘where the arrest is followed by

criminal proceedings, begins to run at the time the claimant becomes detained pursuant to

legal process.’ Id. at 1100.” Fox v. DeSoto, 489 F.3d 227, 235 (6th Cir. 2007).

       Plaintiff could have brought suit seeking damages for the original arrests prior to his

convictions being set aside without impugning those convictions. Assuming the original

arrests were without probable cause, that condition lasted only until arraignment or – at

the latest – until plaintiff was bound over for trial. As the Supreme Court explained, once

plaintiff is held pursuant to legal process “unlawful detention forms part of the damages for

the ‘entirely distinct’ tort of malicious prosecution, which remedies detention

accompanied, not by absence of legal process, but by wrongful institution of legal process.”

Id. at 390. (Emphasis in original). Thus, a challenge to an arrest without probable cause

could be sustained without impugning the underlying criminal conviction. The absence of

probable cause when an arrest is initially made does not foreclose the prosecution from

developing probable cause a day or a week later. Moreover, an independent judicial finding


                                              11
Case 1:18-cv-00201-JTN-ESC ECF No. 32 filed 11/20/18 PageID.275 Page 12 of 14



of probable cause supersedes the original probable cause determination for an arrest –

even assuming that determination was faulty. “Where the alleged Fourth Amendment

violation involves a search or seizure pursuant to a warrant, the fact that a neutral

magistrate has issued a warrant is the clearest indication that the officers acted in an

objectively reasonable manner or, as we have sometimes put it, in ‘objective good faith.’”

Messerschmidt v. Millender, 565 U.S. 535, 546, 132 S. Ct. 1235, 182 L. Ed. 2d 47 (2012). “‘It is

a sound presumption that the magistrate is more qualified than the police officer to make a

probable cause determination, and it goes without saying that where a magistrate acts

mistakenly in issuing a warrant but within the range of professional competence of a

magistrate, the officer who requested the warrant cannot be held liable.’ (internal

quotation marks and citation omitted)).” Id. at 547 – 548. Thus, Heck does not allow the

plaintiff to wait to file a Fourth Amendment claim for false arrest until his convictions have

been vacated – a point the Supreme Court explicitly made in Wallace. Plaintiff’s claims for

arrest without probable cause are barred by the statute of limitations.

       II.    THE PLAINTIFF’S FOURTH AMENDMENT CLAIMS OF MALICIOUS
              PROSECUTION AGAINST EVANS AND STANTON FAIL TO STATE A
              CLAIM UPON WHICH RELIEF CAN BE GRANTED.

       “The Sixth Circuit ‘recognize[s] a separate constitutionally cognizable claim of

malicious prosecution under the Fourth Amendment,’ which ‘encompasses wrongful

investigation, prosecution, conviction, and incarceration.’ Barnes v. Wright, 449 F.3d 709,

715–16 (6th Cir.2006) (internal quotation marks omitted). The ‘tort of malicious

prosecution’ is ‘entirely distinct’ from that of false arrest, as the malicious-prosecution tort

‘remedies detention accompanied not by absence of legal process, but by wrongful

institution of legal process.’ Wallace v. Kato, 549 U.S. 384, 390, 127 S.Ct. 1091, 166 L.Ed.2d


                                              12
Case 1:18-cv-00201-JTN-ESC ECF No. 32 filed 11/20/18 PageID.276 Page 13 of 14



973 (2007).” Sykes v. Anderson, 625 F.3d 294, 308 (6th Cir. 2010) (Emphasis in original).

The first element of a Fourth Amendment malicious prosecution claim is “the defendant

‘ma[d]e, influence[d], or participate[d] in the decision to prosecute.’5 Fox v. DeSoto, 489

F.3d 227, 237 (6th Cir.2007).” Sykes v. Anderson, 625 F.3d 308. Footnote five is instructive.

It states: “The meaning of the term ‘participated’ should be construed within the context of

tort causation principles. Its meaning is akin to ‘aided.’ To be liable for ‘participating’ in the

decision to prosecute, the officer must participate in a way that aids in the decision, as

opposed to passively or neutrally participating.” Id. (Emphasis added). Addressing the

potential liability of a police officer for such a claim the Sixth Circuit stated: “It is absolutely

clear, however, that an officer will not be deemed to have commenced a criminal

proceeding against a person when the claim is predicated on the mere fact that the officer

turned over to the prosecution the officer's truthful materials.” Id. at 314. (Emphasis in

original).

       Nowhere in the Complaint does plaintiff allege Evans or Stanton made any false

representations to prosecutors or the court. There is no allegation Evans or Stanton

omitted potentially exculpatory information. In fact, plaintiff affirmatively alleges the

warrant requests submitted by the defendant police officers contained an accurate

statement of plaintiff’s date of birth – which is the only truly relevant fact to the claims

plaintiff has asserted. (See, Complaint, ECF No. 1, p. 6, ¶¶ 30 -31; p. 9, ¶¶ 55 – 56 and

Exhibit H; pp. 12, 13, ¶¶ 80, 87 and Exhibit Q). Based on the allegations in the Complaint

plaintiff has failed to state a claim upon which relief can be granted as to Evans and Stanton




                                                13
Case 1:18-cv-00201-JTN-ESC ECF No. 32 filed 11/20/18 PageID.277 Page 14 of 14



for malicious prosecution under the Fourth Amendment and those claims must be

dismissed.4

        III.     IN THE ABSENCE OF VIABLE CLAIMS AGAINST EVANS AND
                 STANTON THE CLAIMS AGAINST THE CITY OF NILES FAIL AS A
                 MATTER OF LAW.

        “Without an underlying unconstitutional act, [plaintiff]'s claim against the County

under § 1983 must also fail.” Baynes v. Cleland, 799 F.3d 600, 622 (6th Cir. 2015). Wilson v.

Morgan, 477 F.3d 326, 340 (6th Cir. 2007) (“There can be no Monell municipal liability

under § 1983 unless there is an underlying unconstitutional act.”).

        Here, plaintiff has no viable constitutional claim to assert against Officer Evans or Lt.

Stanton. In the absence of a constitutional violation, there can be no Monell liability against

the City of Niles.

                                          RELIEF REQUESTED

        The defendants, City of Niles, Evans and Stanton, respectfully request the Court

grant their motion for judgment on the pleadings pursuant to Fed. R. Civ. P. 12(c) and

dismiss the plaintiff’s claims against them with prejudice.

                                                   Respectfully submitted,

DATED: October 9, 2018                             PLUNKETT COONEY


                                                   BY:___/s/Michael S. Bogren_______________________
                                                          Michael S. Bogren (P34835)
                                                          Attorney for Defendants
                                                          CITY OF NILES, JENNY EVANS, AND
                                                          MICHAEL STANTON

Open.00560.81752.20514990-1



4 The defendants also rely on the argument advanced by the Berrien County defendants that the Act required
the plaintiff to affirmatively seek relief from the reporting requirements before he was relieved of the obliga-
tions imposed by the Act.

                                                      14
